               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                 CRIMINAL CASE NO. 1:04-cr-00092-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
JEREMY LUJAN AIKEN,             )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Government’s Motion to Hold

in Abeyance [Doc. 123].1

      For the reasons stated in the Government’s motion, and for cause

shown,

      IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

123] is GRANTED, and this case shall be held in abeyance pending the

Fourth Circuit’s decision in United States v. Chambers, No. 19-7104. The

Government shall have (30) days from the issuance of the decision in

Chambers within which to respond to the Defendant’s First Step Act Motion.


1The Government’s Motion indicates that counsel for the Defendant opposes the
Government’s request. However, the Defendant did not file any formal opposition to the
Government’s Motion.
IT IS SO ORDERED.
                    Signed: March 9th, 2020




                           2
